COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Genevia Ann Davis v. The State of Texas

Appellate case number:    01-18-00827-CR

Trial court case number: 1535200

Trial court:              232nd District Court of Harris County

        Appellant’s brief was due on February 27, 2019. No brief or motion for extension was
filed. Notice that the brief was overdue issued on March 13, 2019. No brief or motion for extension
was filed. On May 7, 2019, this Court abated the appeal and remanded to the trial court for a
hearing to determine why the brief had not been filed. Appellant has now filed a motion for
extension.
        The order of May 7, 2019 abating the appeal is withdrawn and the appeal is reinstated on
the active docket. The motion for extension is granted. Appellant’s brief shall be filed on or
before June 17, 2019. No further extensions will be granted absent a showing of extraordinary
circumstances.
       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __May 23, 2019___